DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims deleting certain species adding a limitation to the independent claim.  No new matter is presented.
Amended and new grounds of rejection are below set forth addressing the amended claims.   
The remarks and amended claims of 6/10/22 are not persuasive to overcome the rejections for the reasons more fully below set forth.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim Interpretation and Introduction
This claim interpretation/introduction is expressly incorporated into each and every rejection below as though fully set forth therein.
The examiner notes that the ranges are claimed as “about…”  The examiner has given the claims the broadest reasonable interpretation in view of the specification and notes the following:

    PNG
    media_image1.png
    181
    817
    media_image1.png
    Greyscale


Since the below cited references teach the claimed composition in amounts which overlap or are effective amounts or otherwise obvious amounts as more fully below set forth, the reference composition and method will necessarily possess the same performance features and attributes including but not limited to corrosion rates of less than about 3 mpy and less than about 1 mpy.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
As more fully below set forth the references recite overlapping ranges (such as pH, mpy, additive ranges etc.) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
While the reference teaches certain compositional components and features in overlapping ranges as more fully below set forth, certain ranges are not expressly recited.  The examiner notes that [g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
The references as more fully below set forth teach effective amounts which the examiner maintains renders obvious to one of ordinary skill in the art at the time of filing the invention to try a range which meets/overlaps/coincides with the instantly claimed ranges esp. where the composition is used in the same method (contacting the same metals) for the same purpose (corrosion inhibition) in the same environ (geothermal aqueous systems), etc.
The claims require only one of the recited phosphonate species.  The references teach combinations of various compositional components used for corrosion inhibition.  The examiner notes that it is obvious to one of ordinary skill in the art at the time of filing the invention to use various corrosion inhibitors in combination.  Further certain references teach a synergy of the phosphorus additives with the zinc additives furthering motivation to combine same.  "It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).
Claim 1 recites the species N, N-diemthyl-1,1-diphosphonomethanamine oxide (DMAMDPO):

    PNG
    media_image2.png
    308
    510
    media_image2.png
    Greyscale

Claim 1 also recites the species 4-diphosphonomethyl)morpholine 4-oxide (MMDPO):

    PNG
    media_image3.png
    398
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    366
    513
    media_image4.png
    Greyscale

The following is for the convenience and informational purposes and not relied upon in the grounds of rejection:

    PNG
    media_image5.png
    675
    873
    media_image5.png
    Greyscale










Claims 1, 3-7 and 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2003/0065116) further in view of Tang et al (US 6,083,403)
Regarding Claims 1, 3-7 and 9-19:
Ghosh et al (US 2003/0065116) discloses corrosion inhibiting comprising which are also effective copper corrosion inhibitors, provide protective barriers on metal components to aqueous systems over a wide pH range (Abstract) 

    PNG
    media_image6.png
    195
    495
    media_image6.png
    Greyscale

The composition comprises a polymer [0008] as well as one or more corrosion inhibiting additives such as biocidal compositions (meeting claim 19), corrosion inhibition compositions comprising different form the polymer, scale inhibitors, dispersants, defoamers, tracers and combinations thereof [0025] The corrosion inhibitor may be prepared with known additives such as other corrosion inhibitors, biocidal compositions, scale inhibitors, dispersants, defoamants, inert fluorescent tracers and combinations thereof [0054](meeting the limitations of claims 6 and 19)
The composition for metal components used in aqueous systems such as those for geothermal units [0026-0027]  
The metal components in contact with the aqueous system includes copper, copper alloys, aluminum, aluminum alloys, ferrous metals such as iron, steel such as low carbon steel, chromium steel, stainless steel, iron alloys and combinations thereof [0029] (meeting the limitations of claims 12-14)
The aqueous system may have a pH between 6 and 10 (overlapping the range of claims 1 and 10 and 20) [0032]
To enhance solubility and compatibility the composition may be formulated with surfactants, defoamers, co solvents and hydro tropes and pH may be adjusted.  Suitable co solvents include ethanol, isopropanol, ethylene glycol and propylene glycol [0055] (meeting the limitations of claims 17-18)
The additional corrosion inhibitors include phosphates(overlapping encompassing and meeting ortho phosphate of claim 1) or phosphoric acid, polyphosphates, phosphonates such as 1-hydroxyethylidene-1,1,-diphosphoric acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, as well as zinc [0057](meeting zinc of claim 1) scale inhibitors include the phosphonates phosphonates such as 1-hydroxyethylidene-1,1,-diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, etc. [0058] 
While the reference does not provide an example with all three corrosion inhibitors it does teach several.  As such:"It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.). See also In re Crockett, 279 F.2d 274, 126 USPQ 186 (CCPA 1960) (Claims directed to a method and material for treating cast iron using a mixture comprising calcium carbide and magnesium oxide were held unpatentable over prior art disclosures that the aforementioned components individually promote the formation of a nodular structure in cast iron.); and Ex parte Quadranti, 25 USPQ2d 1071 (Bd. Pat. App. & Inter. 1992) (mixture of two known herbicides held prima facie obvious).	
The mpy may be less than 1 (See Table 1) (meeting the limitations of claims 15-16)
The polymer is added to the stock solution and is used in ranges of 10.1 to 50,000 ppm / 0.00001 to 5 wt.% preferred from 1 to 500 ppm or 1 to 100 ppm [0053] The stock solution of the composition may comprise 1000 ppm phosphoric acid, 625 ppm 1-hydroxyethylidene-1,1-diphopshonic acid 1.13 g of 60 % HEDP Dequest 2010 Solutia (1-hydroxyethylidene 1,1 diphosphonic acid and phosphonic acid)  and 625 ppm Acumer 2000 copolymer and water for total weight of 998 g and pH is 10.5 for stock solution [0113] 
Overlapping ranges as above set forth (for example mpy) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
While the reference teaches certain compositional components and features in overlapping ranges as more fully above set forth, it does not expressly recite the ranges of claims 7, 9 and 11.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The composition is for use in aqueous systems in contact with metal components and the metal is in contact with the aqueous system where the metals are provided with corrosion protection include metals of copper, copper alloys, aluminum, aluminum alloys, ferrous metals such as iron, steels such as low carbon steel, stainless steel, iron alloys and combinations thereof [0026 and 0029](meeting claim 12)  The aqueous systems include geothermal units, cooling units, etc. [0027] 
The additional corrosion inhibitors include phosphates or phosphoric acid, polyphosphates, phosphonates such as 1-hydroxyethylidene-1,1,-diphosphoric acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, as well as zinc [0057](meeting zinc of claim 1) scale inhibitors include the phosphonates phosphonates such as 1-hydroxyethylidene-1,1,-diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, etc. [0058] 
The composition comprises defoamers [0054] such as GE silicon antifoam AF60 [0055] (i.e. polydimethylsiloxane) (meeting the limitation of claim 21)
While the reference teaches phosphonate, phosphate and zinc, it does not expressly recite the species of phosphonate species of instant claim 1:
Tang et al (US 6,083,403) discloses corrosion and scale inhibitors similar to that of Ghosh et al also used in industrial water systems including those for cooling and geothermal (i.e. petroleum refining, oilfield, etc.).  Tang discloses the composition comprising phosphonate compounds used as water treatment agents such as n-oxides: morpholinomethane-1,1-diphosphonic acid N-oxide MMDPO and N, N-dimethylamineomethane-1,1-diphosphonic acid N-oxide (Abstract) (meeting the limitations of claim 1 for DMAMDPO) for use to control corrosion and scale in aqueous systems (C1 L10-15) such as systems in contact with a variety of metal surfaces such as ferrous metal, aluminum, copper and its alloys (C1 L11-21)

    PNG
    media_image4.png
    366
    513
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    398
    518
    media_image3.png
    Greyscale

Meeting MMDPO of claim 1

    PNG
    media_image7.png
    316
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    426
    590
    media_image8.png
    Greyscale

DMAMDPO
The composition is for use in industrial systems (C2 L10-12) The composition may be used in various industrial systems and processes including diverse systems as oil fields and petroleum refineries and mining and have utility for iron clean up, metal sequestering or chelating agents and as dispersants for clays (C8 L20-25) 
The dosage of the N-oxide or salt suitable for controlling scale and corrosion depends to some extent on the nature of the aqueous system to be treated.  A typical concentration range may be from about 0.05 to 10,000ppm (C7 L12-20 i.e. 0.000005 to 10 wt.% overlapping the claimed range of claim 3)  
The phosphonic acid N-oxides can be used in combination with other corrosion and scale inhibitors to exert synergistic effects in terms of corrosion inhibitors scale inhibition, dipersancy and bacterium control.  
Other corrosion inhibitors include orthophosphates, inorganic ions such as Zn, phosphonates such as N, N-bis (methylene phosphonic acid), etc. (C7 L27-37) scale inhibitors such as 1-hydroxyehtylidine-1,1-diphosphnoic acid, PTTC 2- phosphonobutane-1,2,4-tricarboyxlic acid, AMP amino tri(methylene phosphonic acid), N,N-bis(methylene phosphonic acid and mixtures thereof (C7 L42-48) The systems include cooling systems (C7 L56-65) 
It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the N-oxide phosphonates including morpholinomethane-1,1-diphosphonic acid N-oxide and N, N-dimethylamineomethane-1,1-diphosphonic acid N-oxide of Tang as a phosphonate or additional phosphonate in the composition and method of Ghosh to impart a synergistic and improved corrosion, scale and bacterium control to the composition and process of Ghosh (notably Gosh also utilizes the other corrosion inhibitors recited in Tang furthering the synergistic effect)
Claim 1-7 and 9-21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2003/0065116) further in view of Miralles (US 2014/0261567) or in the alternative Kneller et al. (US 5,023,000) or in the alternative Pardue et al (US 5,018,577)
Regarding Claims 1-7 and 9-21:
Ghosh et al (US 2003/0065116) discloses corrosion inhibiting comprising which are also effective copper corrosion inhibitors, provide protective barriers on metal components to aqueous systems over a wide pH range (Abstract) 

    PNG
    media_image6.png
    195
    495
    media_image6.png
    Greyscale

The composition comprises a polymer [0008] as well as one or more corrosion inhibiting additives such as biocidal compositions, corrosion inhibition compositions comprising different form the polymer, scale inhibitors, dispersants, defoamers, tracers and combinations thereof [0025] The corrosion inhibitor may be prepared with known additives such as other corrosion inhibitors, biocidal compositions, scale inhibitors, dispersants, defoamants, inert fluorescent tracers and combinations thereof [0054](meeting the limitations of claims 6 and 19)
The composition for metal components used in aqueous systems such as those for geothermal units [0026-0027]  
The metal components in contact with the aqueous system includes copper, copper alloys, aluminum, aluminum alloys, ferrous metals such as iron, steel such as low carbon steel, chromium steel, stainless steel, iron alloys and combinations thereof [0029] (meeting the limitations of claims 12-14)
The aqueous system may have a pH between 6 and 10 (overlapping the range of claims 1 and 10) [0032]
To enhance solubility and compatibility the composition may be formulated with surfactants, defoamers, co solvents and hydro tropes and pH may be adjusted.  Suitable co solvents include ethanol, isopropanol, ethylene glycol and propylene glycol [0055] (meeting the limitations of claims 17-18) 
The composition comprises defoamers [0054] such as GE silicon antifoam AF60 [0055] (i.e. polydimethylsiloxane) 
The additional corrosion inhibitors include phosphates(overlapping encompassing and meeting ortho phosphate of claim 1) or phosphoric acid, polyphosphates, phosphonates such as 1-hydroxyethylidene-1,1,-diphosphoric acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, as well as zinc [0057](meeting zinc of claim 1) scale inhibitors include the phosphonates phosphonates such as 1-hydroxyethylidene-1,1,-diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, etc. [0058] 
The mpy may be less than 1 (See Table 1) (meeting the limitations of claims 15-16)
The polymer is added to the stock solution and is used in ranges of 10.1 to 50,000 ppm / 0.00001 to 5 wt.% preferred from 1 to 500 ppm or 1 to 100 ppm [0053] The stock solution of the composition may comprise 1000 ppm phosphoric acid, 625 ppm 1-hydroxyethylidene-1,1-diphopshonic acid 1.13 g of 60 % HEDP Dequest 2010 Solutia (1-hydroxyethylidene 1,1 diphosphonic acid and phosphonic acid)  and 625 ppm Acumer 2000 copolymer and water for total weight of 998 g and pH is 10.5 for stock solution [0113] 
Overlapping ranges as above set forth (for example mpy) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
While the reference teaches certain compositional components and features in overlapping ranges as more fully above set forth, it does not expressly recite the ranges of claims 7, 9 and 11.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The composition is for use in aqueous systems in contact with metal components and the metal is in contact with the aqueous system where the metals are provided with corrosion protection include metals of copper, copper alloys, aluminum, aluminum alloys, ferrous metals such as iron, steels such as low carbon steel, stainless steel, iron alloys and combinations thereof [0026 and 0029](meeting claim 12)  The aqueous systems include geothermal units, cooling units, etc. [0027] 
The additional corrosion inhibitors include phosphates(overlapping encompassing and meeting ortho phosphate of claim 1) and phosphoric acid, polyphosphates, phosphonates such as 1-hydroxyethylidene-1,1,-diphosphoric acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, as well as zinc [0057](meeting zinc of claim 1) scale inhibitors include the phosphonates phosphonates such as 1-hydroxyethylidene-1,1,-diphosphonic acid, 2-phosphonobutane-1,2,4-tricarboyxlic acid, etc. [0058] 
Ghosh discloses corrosion inhibiting comprising which are also effective copper corrosion inhibitors, provide protective barriers on metal components to aqueous systems over a wide pH range (Abstract) 
The composition comprises a polymer [0008] as well as one or more corrosion inhibiting additives such as biocidal compositions, corrosion inhibition compositions comprising different form the polymer, scale inhibitors, dispersants, defoamers, (meeting the limitation of claim 21 for a defoamer) tracers and combinations thereof [0025] The corrosion inhibitor may be prepared with known additives such as other corrosion inhibitors, biocidal compositions, scale inhibitors, dispersants, defoamants, inert fluorescent tracers and combinations thereof [0054]
Defoamers include silicone AF60 [0055] (i.e. polysiloxane rendering obvious to one of ordinary skill in the art at the time of filing the invention to try polydimethylsiloxane a well-known silicone antifoamants which are commercially available)
While the reference teaches phosphonate, phosphate and zinc, it does not expressly recite the species of phosphonate of PSO  2,2’-(hydroxyphosphoryl)disuccinic acid of instant the claims:
Miralles (US 2014/0261567) discloses a corrosion inhibiting composition comprising a phosphinosuccinate oligomer or mixture thereof (Abstract) 

    PNG
    media_image9.png
    292
    400
    media_image9.png
    Greyscale
[0039] rendering obvious the phosphoryl disuccinic of instant claim 2.
Or in the alternative
Kneller et al (US 5,023,000) discloses controlling sale using a phosphinosuccinic acid oligomer:

    PNG
    media_image10.png
    211
    505
    media_image10.png
    Greyscale

Or in the alternative
Pardue et al (US 5,018,577) discloses preventing scale in oil operations (C1 L5-15) where oil and water are present and C2 L40-52) using 

    PNG
    media_image11.png
    194
    308
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    398
    504
    media_image12.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the various phosphino bis succinic acid corrosion scale inhibitors of Pardue, or Kneller or Morales in the composition of Ghosh to further provide corrosion and scale inhibition in the composition thereof; Ghosh expressly contemplates these type of additives so doing so amounts to nothing more than use of a known compound (phosphino di succinic acid) in a known environment (solutions having water known to accumulate scale/corrosion) to achieve an entirely expected result (reduced scale and reduced corrosion).

Claims 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ghosh et al (US 2003/0065116) further in view of further in view of Miralles (US 2014/0261567) or in the alternative Kneller et al. (US 5,023,000) or in the alternative Pardue et al (US 5,018,577) as applied to claims 1-7 and 9-21 above further in view of Mantri et al (US 2019/0062184) (published 2/28/2019 with an effective filing date of 8/23/2017 vs. instant application effective filing date of 6/11/2019)
Regarding Claim 21:
Modified Ghosh et al (US 2003/0065116) discloses the limitations above set forth.  Ghosh while teaching silicone defoamants (i.e. polysiloxane) does not expressly recite the remaining anti foamants of claim 21.
	Mantri discloses compositions and method for treating water systems (Abstract) reducing deposits and scale [0006][0010] [0039][0059] including geothermal cooling water [0008] (analogous to Ghosh) the composition comprising corrosion inhibitors and scale inhibitors [0058-0059] and the composition includes anti foamants including:  polydimethylsiloxane, sorbitan monostearate, hydrated silica, ethoxylated sorbitan monostearate, xanthan gum in the water system [0052] 

    PNG
    media_image13.png
    93
    424
    media_image13.png
    Greyscale
in amounts such as 0.001 ppm to 100 ppm [0053] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the anti foamant formulation of Mantri as the anti foamant of Ghosh as it is suitable for use in aqueous systems including geothermal and coolant water systems; further Ghosh expressly contemplates an anti foamant so doing so amounts to nothing more than use of a known composition (anti foamant) in a known environment (i.e. industrial aqueous systems of cooling water and geothermal systems) to achieve an entirely expected result (reduced foam)
Claims 1, 3-7, 9-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al (US 6,585,933)
Regarding Claims 1, 3-7, 9-19:
Ehrhardt et al (US 6,585,933) disclose a method and composition for controlling corrosion in metals such as ferrous based metals in contact with aqueous systems with (contacted with metal surface) a combination of tetrazolium salt and at least one other aqueous system treatment material (Abstract) (meeting the limitations of claims 12-13 for iron and 14) 
The aqueous systems to be treated include geothermal systems (C1 L18-25)
The compounds used in addition to the tetrazolium compounds provide synergistic improvement and include inorganic phosphates such as orthophosphate or polyphosphate, borate nitrite and metal anion releasing compounds (C2 L63-C3L5)  
Additional materials include mono phosphonic acids such a 1-hydroxy methane 1,1-diphonic acid HEDP and those of formula:  

    PNG
    media_image14.png
    592
    494
    media_image14.png
    Greyscale


    PNG
    media_image15.png
    131
    467
    media_image15.png
    Greyscale

(C5 L40-C6L5)
Phosphono carboxylic acids and mixtures such as:

    PNG
    media_image16.png
    972
    473
    media_image16.png
    Greyscale

(C6)  The reference expressly recite 2-phosphonobutane-1, 2, 4-tricarboyxlic acid as a preferred phosphonocarboxylic acid (C6 L40-54) 
The reference also teaches various compounds rendering obvious other of the claimed species of claim 1:

    PNG
    media_image17.png
    480
    605
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    96
    551
    media_image18.png
    Greyscale
at C7L45-68 teaching addition of water soluble phosphomethylamines (meeting N N dimethyl -1,1-diphopshonomethanamineoxide/dimethylaminomethylene bis phosphonic acid
RA2 is CH2PO3H2 and RA1 is hydrocarbyl or alkoxy substituted or hydroxyl substituted hydrocarbyl where hydrocarbyl includes alkyl, aryl alkaryl and may have an amino substitution. 
    PNG
    media_image19.png
    385
    1120
    media_image19.png
    Greyscale

RA1 and RA2 forming substituted ring

    PNG
    media_image20.png
    454
    857
    media_image20.png
    Greyscale

Dimethylamino methylene bis phosphonic acid is rendered obvious by the cited reference at C5 L55-C6L10)
For example:  
    PNG
    media_image21.png
    160
    622
    media_image21.png
    Greyscale


    PNG
    media_image22.png
    57
    596
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    156
    579
    media_image23.png
    Greyscale

As well as hydroxyl phosphino carboxylic acids including 2-hydroxyphosphono acetic acid (C6 L52-C7 L10) 
 And phosphono methylamine oxides such as N N , bis phosphono methyl ethanolamine oxide (C7 L40-C8 L8) 
The composition may further comprise additional additives to enhance and add additional functionality such as dispersants, copper corrosion inhibitors, aluminum corrosion inhibitors, water soluble metal salts and their chelates, scale and deposit control, anti foam, biocides, pH adjusting agents, tracers both inert and active, etc. (C11 L55-65)  (meeting the limitations of claim 19)
The water soluble metal salts include those of zinc (C13 L15-26) and zinc salts are well known in the art especially in combination with other water treatment agents such as phosphates, phosphonates, etc.  (C13 L27-34) (meeting the limitations of claim 1 for zinc/salt)
The tracers include fluorescent tracers (C18 L18-39) (meting the limitations of claim 6)
The composition is used in aqueous systems that involve moving contact between a surface and metal (C14 L62-66) 
The pH is from 6 to 10 (C16 L63-66) (overlapping the range of claims 1 and 10 and 20)
The composition may comprise freeze point depressants including ionic and nonionic of ethylene glycol, propylene glycol, ethanol, glycerol iso propanol, ethanol and mixtures thereof (C14 L45-55) The composition and method uses a system having at least one of ethylene glycol, propylene glycol, ethanol, glycerol isopropanol and methanol (See claim 132 of reference) (meeting the limitations of claims 17-18) 
The composition may be used on low carbon steel (C19 L1-13) (meeting the limitations of claims 12-14) The composition and method for use in ferrous systems (C1 L17-38) 
From 0.5 to 10,000 ppm of the tetrazolium and the aqueous system treatment materials are added where the tetrazolium is from 100: to 1:20 with a weight ratio of about 20:1 to 1:1 (C16 L53-52) The components may be dosed into the aqueous system at an effective concentration (C17 L1-20) and may be controlled by a variety of known methods (C17 L22-30) Feed systems may utilize measured concentration of treatment and tracer components such concentrations may be determined by analytic techniques (C17 L65-C18L19) (rendering obvious and overlapping the claimed ranges).  
The composition reduces corrosion rates (See reference C19 et seq Examples – contacted with metal)
The composition includes anti foamants such as polydimethylsiloxane, ethylene oxide condensates of fatty alcohols, (See C14 L7-15 and  claim 112 of reference) (meeting claim limitations for anti-foamant esp. claims 21)

Claims 2 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al (US 6,585,933) as applied to claims1, 3-7, 9-19 above further in view of Miralles (US 2014/0261567) or in the alternative Kneller et al. (US 5,023,000) or in the alternative Pardue et al (US 5,018,577)
Regarding Claims 2 and 20-21:
Ehrhardt discloses the limitations above set forth.  Erhard discloses phosphonocarboxylic acids including phosphonic acids with multiple carboxylic acid groups (C5 L40-C6L68)
Erhardt discloses the composition comprising additional agents for corrosion inhibitors, scale and deposit control, etc., (C11 L53-65)
Ehrhardt does not expressly disclose the species of instant claim 2 and 20.
Miralles (US 2014/0261567) discloses a corrosion inhibiting composition comprising a phosphinosuccinate oligomer or mixture thereof (Abstract) 

    PNG
    media_image9.png
    292
    400
    media_image9.png
    Greyscale
[0039] rendering obvious the phosphoryl disuccinic of instant claim 2.
Or in the alternative
Kneller et al (US 5,023,000) discloses controlling sale using a phosphinosuccinic acid oligomer:

    PNG
    media_image10.png
    211
    505
    media_image10.png
    Greyscale

Or in the alternative
Pardue et al (US 5,018,577) discloses preventing scale in oil operations (C1 L5-15) where oil and water are present and C2 L40-52) using 

    PNG
    media_image11.png
    194
    308
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    398
    504
    media_image12.png
    Greyscale


	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the various phosphino bis succinic acid corrosion scale inhibitors of Pardue, or Kneller or Morales in the composition of Ehrhardt to further provide corrosion and scale inhibition in the composition thereof; Ehrhardt expressly contemplates these type of additives so doing so amounts to nothing more than use of a known compound (phosphino di succinic acid) in a known environment (solutions having water known to accumulate scale/corrosion) to achieve an entirely expected result (reduced scale and reduced corrosion).

Claim 21 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Ehrhardt et al (US 6,585,933) as applied to claims 1, 2, 3-7, 9-20 above in view of Miralles (US 2014/0261567) or in the alternative Kneller et al. (US 5,023,000) or in the alternative Pardue et al (US 5,018,577) AND further in view of Mantri (US 2019/0062184)
Regarding Claim 21:
Ehrhardt et al (US 6,585,933) discloses the limitations above set forth.  Ehrhardt while disclosing several anti foamants including the instantly claimed polydimethyl siloxane and ethoxy condensates of fatty acids, etc. does not expressly disclose the combination of anti foamants of instant claim 21:
Mantri discloses compositions and method for treating water systems (Abstract) reducing deposits and scale [0006][0010] [0039][0059] including geothermal cooling water [0008] (analogous to Ghosh) the composition comprising corrosion inhibitors and scale inhibitors [0058-0059] and the composition includes anti foamants including:  polydimethylsiloxane, sorbitan monostearate, hydrated silica, ethoxylated sorbitan monostearate, xanthan gum in the water system [0052] 

    PNG
    media_image13.png
    93
    424
    media_image13.png
    Greyscale
in amounts such as 0.001 ppm to 100 ppm [0053] 
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use the anti foamant formulation of Mantri as the anti foamant of Ehrhardt as it is suitable for use in aqueous systems including geothermal and coolant water systems; further Ehrhardt expressly contemplates an anti foamant so doing so amounts to nothing more than use of a known composition (anti foamant) in a known environment (i.e. industrial aqueous systems of cooling water and geothermal systems) to achieve an entirely expected result (reduced foam)
Response to Arguments
Applicant's arguments filed 6/10/22 have been fully considered but they are not persuasive. 
Claim 1 requires only ONE of the recited species of phosphonate with a zinc or zinc salt.

    PNG
    media_image24.png
    205
    903
    media_image24.png
    Greyscale

Only claims 2 and 20-21 require the species PSO.  
Claim 1 recites the species N, N-diemthyl-1,1-diphosphonomethanamine oxide (DMAMDPO):

    PNG
    media_image2.png
    308
    510
    media_image2.png
    Greyscale


Claim 1 also recites the species 4-diphosphonomethyl)morpholine 4-oxide (MMDPO):

    PNG
    media_image3.png
    398
    518
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    366
    513
    media_image4.png
    Greyscale



The above cited prior art teaches the species of the claims as more fully above set forth.   As such the remarks asserting these species are not disclosures is not persuasive.
Excerpt for the convenience of applicant for species of claims 1-2 (see above rejection for full recitation, etc.)
Regarding Gosh in view of Tang:  Tang et al (US 6,083,403) discloses corrosion and scale inhibitors similar to that of Ghosh et al also used in industrial water systems including those for cooling and geothermal (i.e. petroleum refining, oilfield, etc.).  Tang expressly recites the claimed species.

    PNG
    media_image25.png
    215
    478
    media_image25.png
    Greyscale
 (Abstract) (meeting the limitations of claim 1) for use to control corrosion and scale in aqueous systems (C1 L10-15) 
The phosphonic acid N-oxides can be used in combination with other corrosion and scale inhibitors to exert synergistic effects in terms of corrosion inhibitors scale inhibition, dispersancy and bacterium control.  Other corrosion inhibitors include orthophosphates, inorganic ions such as Zn, phosphonates such as N, N-bis (methylene phosphonic acid), etc. (C7 L27-37) scale inhibitors such as 1-hydroxyethylidine-1,1-diphosphnoic acid, PTTC 2- phosphonobutane-1,2,4-tricarboyxlic acid, AMP amino tri(methylene phosphonic acid), N,N-bis(methylene phosphonic acid and mixtures thereof (C7 L42-48) The systems include cooling systems (C7 L56-65) 



    PNG
    media_image4.png
    366
    513
    media_image4.png
    Greyscale


    PNG
    media_image3.png
    398
    518
    media_image3.png
    Greyscale

Meeting MMDPO of claim 1

    PNG
    media_image7.png
    316
    587
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    426
    590
    media_image8.png
    Greyscale

Meeting DMAMDPO
Further regarding the rejection under Ehrhardt:  The rejection above indicates that various phophonates are disclosed by the reference including overlapping formula rendering obvious at least one claimed species (aside from the species of claims 2 and 20-21).  For example:

    PNG
    media_image20.png
    454
    857
    media_image20.png
    Greyscale

Dimethylamino methylene bis phosphonic acid is rendered obvious by the cited reference at C5 L55-C6L10
[AltContent: arrow]For example:  
    PNG
    media_image21.png
    160
    622
    media_image21.png
    Greyscale

[AltContent: arrow]
    PNG
    media_image22.png
    57
    596
    media_image22.png
    Greyscale


    PNG
    media_image23.png
    156
    579
    media_image23.png
    Greyscale
rendering obvious the
    PNG
    media_image26.png
    78
    66
    media_image26.png
    Greyscale
   group of the instant species


Further regarding the species of claims 2 and 20-21
Miralles (US 2014/0261567) discloses a corrosion inhibiting composition comprising a phosphinosuccinate oligomer or mixture thereof (Abstract) 

    PNG
    media_image9.png
    292
    400
    media_image9.png
    Greyscale
[0039] rendering obvious the phosphoryl disuccinic of instant claim 2.
Kneller et al (US 5,023,000) discloses controlling sale using a phosphinosuccinic acid oligomer:

    PNG
    media_image10.png
    211
    505
    media_image10.png
    Greyscale

Or in the alternative
Pardue et al (US 5,018,577) discloses preventing scale in oil operations (C1 L5-15) where oil and water are present and C2 L40-52) using 

    PNG
    media_image11.png
    194
    308
    media_image11.png
    Greyscale

    PNG
    media_image12.png
    398
    504
    media_image12.png
    Greyscale

The prior art teaches formula which overlap and encompass the claimed PSO rendering same obvious to one of ordinary skill in the art at the time of filing the invention.
 “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
 In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The applicant has not explained how the disclosures by the cited references differ from the claimed species.  As above set forth the species are either expressly recited or rendered obvious by recited formulae.
The examiner maintains said rejections establish a prima facie showing of obviousness.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying the prior office actions for various references which use the same/similar additives in anti-corrosion processes contacting with metal (though not all in geothermal process systems).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771